Exhibit 10.1



AGREEMENT


This Agreement is entered into between Uranium Resources, Inc. (the “Company” or
“URI”) and David N. Clark (the “Executive”) effective September 3, 2009.  The
Company and the Executive are referred to in this Agreement together as the
“Parties” or individually as a “Party.”

RECITALS


A.        Executive is the President and Chief Executive Officer and a Director
of the Company.

B.        Executive has indicated his desire to retire from the Company and
requested the Board of Directors to find a suitable replacement.

C.        The Board of Directors has identified a suitable replacement and,
simultaneously with Executive’s resignation of his positions, the Board is
electing a new President and Chief Executive Officer and a Director of the
Company.

D.        Simultaneously herewith the Executive is resigning as President, Chief
Executive Officer and Director of the Company.

E.        The Parties desire to enter into this Agreement to state the terms of
the Executive’s resignation.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:

1.  RESIGNATION.  Executive hereby resigns as President, Chief Executive Officer
and Director of the Company effective 6:00 a.m. September 3, 2009.

2.  STOCK OPTIONS; RESTRICTED STOCK AND MEDICAL AND OTHER BENEFITS.  The Board
of Directors and Compensation Committee of the Company’s Board of Directors has
approved the following enhancements of Executive’s stock options and grants of
restricted stock:

a.  The termination date for the exercise of stock options covering 57,500
shares of URI common stock granted under the Company’s 2004 Stock Incentive Plan
at an exercise price of $2.97 per share to Executive on October 3, 2006 has been
extended to September 3, 2011.

b.  The termination date for the exercise of stock options covering 742,500
shares of URI common stock granted under the Company’s 2004 Stock Incentive Plan
at an exercise price of $2.97 per share to Executive on October 3, 2006 has been
extended to September 3, 2011.

1

--------------------------------------------------------------------------------



c.  The stock option covering 50,000 shares of URI common stock granted under
the 2004 Director's Stock Option Plan at an exercise price of $5.13 per share to
Executive on June 6, 2006 has been fully vested and the termination date for the
exercise of such option has been extended to September 3, 2011.

d.  The vesting dated for the following shares of restricted stock issued to the
Executive was accelerated such that all such shares are fully vested and fully
earned on the date hereof:

(i)  43,902 shares issued on January 2, 2009;


(ii)  50,467 shares issued on April 1, 2009; and


(iii) 21,259 shares issued on July 1, 2009.




e.  Continued Salary.  The Company will continue making payments of Executive’s
salary in accordance with normal payroll practices through December 2, 2009.

f.  Payment for Accrued Vacation.  The Company will pay Executive for 28 days of
accrued vacation.

g.  Reports and Withholdings. The Parties each agree to make all necessary and
usual reports and withholdings to the Internal Revenue Service, state taxing
authorities, similar agencies and the Securities and Exchange Commission
(including Company filings on Form 8-K).  The Parties agree to cooperate with
one another to ensure that all reports and withholdings resulting from this
Agreement are properly made and performed consistent with their respective
intentions.

h.  Health and Dental Insurance Benefits.  After the effective date of this
Agreement and through March 3, 2010, the Executive will participate at the
Company's sole expense in the Company's health and dental insurance plan with
benefits equivalent to those that would have been available to the Executive if
the Executive had remained employed with the Company in the position the
Executive held on September 2, 2009. At such time, the Executive will become
eligible to continue said insurance coverage on an elective basis as permitted
by, and subject to, the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”).  The Company shall not charge any administrative fees should the
Executive determine to continue his insurance coverage under COBRA.

i.  No Payment or Employee Benefit. The Company shall provide to the Executive
only the benefits expressly stated in this Agreement.

3.  CONSULTING SERVICES.  

a.  For a six-month period ending March 3, 2010, Executive agrees to provide
consulting services with respect to matters as shall be reasonably requested
from time to time by the chief executive officer of the Company (but in no event
in excess of 40 hours per month), including matters related to (i) transition of
his duties and responsibilities as the Company's chief executive officer to his
successor, (ii) strategic acquisitions, dispositions, capital raising activities
and major financings; (iii) compensation matters; and (iv) business strategy
planning.  The Company will promptly reimburse Executive for all reasonable and
necessary expenses incurred in the performance of the consulting services
described in this Agreement.  Executive shall provide the consulting services
described in this Agreement from his home and during regular business
hours.  Subject to the exceptions set forth in Section 7 hereof, Executive
agrees that he shall treat confidentially any material, non-public information,
trade secrets, or proprietary data of the Company that he obtains during the
course of performing his consulting services under this
Agreement.  Notwithstanding the Executive’s agreement to provide consulting
services hereunder, the Executive may engage in such other business activities
as he in his sole discretion may determine (including, but not limited to, on
behalf of entities which are or may become competitors with the Company).

2

--------------------------------------------------------------------------------



4.  EXECUTIVE’S RELEASE OF THE COMPANY.

a.  General Release.  The Executive, on behalf of himself, his heirs,
administrators, executors, personal representatives, successors, and assigns,
forever releases and discharges the Company and each of the Company’s directors,
officers, shareholders, parents, predecessors, successors, assigns, agents,
employees, attorneys, and representatives from (i) any and all claims and causes
of action arising before the effective date of this Agreement, whether known or
unknown, and including, but not limited to, all claims arising out of the
Executive’s employment with the Company, his resignation from the Company, or
relating to any act or omission of the Company, (ii) any and all agreements
between Executive and the Company, which are hereby declared to be terminated
and of no further force or effect, excluding only (A) this Agreement, (B) the
stock options and other equity compensation awards referenced in this Agreement
and (C) provisions under the Company’s certificate of incorporation, bylaws or
in agreements with the Company which entitle Executive to be indemnified for
matters relating to his serving as a director and/or officer of the Company.

b.  Specific Release of Statutory and Common Law Claims.  The Executive, on
behalf of himself, his heirs, administrators, executors, personal
representatives, successors, and assigns, specifically releases the Company, and
each of the Company’s directors, officers, shareholders, parents, predecessors,
successors, assigns, agents, employees, attorneys, and representatives, to the
extent permitted by law from all claims arising under or in connection with the
following federal and state laws, as amended, and all related regulations:  the
Sarbanes-Oxley Act of 2002; Americans with Disabilities Act of 1990; Title VII
of the Civil Rights Act of 1964; Civil Rights Act of 1991; Civil Rights Acts of
1866 and 1871; 42 U.S.C. §§ 1981, 1982, 1983 and 1985; Equal Pay Act of 1963;
Fair Labor Standards Act of 1938; Family and Medical Leave Act of 1993; National
Labor Relations Act; Employee Retirement Income Security Act; Occupational
Safety and Health Act of 1970; Rehabilitation Act of 1973; the Texas Commission
on Human Rights Act; the Texas Labor Code, § 451; the Texas Government Code; and
any common law or statutory claims for compensation, damages, tort, breach of
express or implied employment contract, promissory estoppel, unjust enrichment,
quantum meruit, breach of duty of good faith, discrimination, harassment,
wrongful discharge, intentional and negligent infliction of emotional distress,
outrageous conduct, defamation, invasion of privacy, intentional interference
with contractual relations, and for any other damages or injuries incurred on
the job, in relation to the Employee's employment or incurred as a result of
loss of employment. Nothing contained in this Agreement will release or
discharge the Company with respect to any right or claim that may arise as a
result of this Agreement or after the effective date of this Agreement.

3

--------------------------------------------------------------------------------



5.  COMPANY’S RELEASE OF EXECUTIVE. The Company, for itself and for anyone who
has or who obtains legal rights or claims from the Company, releases and
discharges the Executive and the Executive’s heirs, beneficiaries, successors,
executors, administrators, assigns, agents, employees, attorneys and
representatives from any and all claims and causes of action arising before the
effective date of this Agreement, whether known or unknown, including, but not
limited to, all claims arising out of the Executive’s employment with the
Company or relating to any act or omission of the Executive.  Nothing contained
in this Agreement will release or discharge the Executive with respect to any
right or claim that may arise after the effective date of this Agreement.

6.  NO DISPARAGEMENT.  The Parties shall not disparage each other.

7.  PROTECTION OF TRADE SECRETS.  Executive understands and agrees:

a.  During the course of his employment with the Company, Executive had access
to confidential information, including but not limited to, the Company's
contracts, systems, procedures, budget grids, program resume, data bases,
reporting manifests, manuals, confidential reports, client lists, pricing
structure, methods, services, customer preferences, payments received by the
Company, financial and personnel information relating to the Company, its
shareholders, directors, officers, employees, customers, affiliates and
suppliers, and other information that is not generally known to the public and
which gives the Company an advantage over competition which do not know of or
use the information (hereafter collectively referred to as the "Confidential
Information and Materials").  The term “Confidential Information and Materials”
shall not include information, documents or materials of the types listed above
which: (i) become generally known to the public other than as a result of
Executive’s breach of the terms of this Agreement; (ii) is developed by
Executive after the date hereof without using any Confidential Information of
the Company; or (iii) is disclosed to the Executive by a third party whom
Executive reasonably believes is under no obligation to the Company.  Executive
acknowledges that all Confidential Information and Materials to which he had
access or which he learned during his employment were disclosed solely by virtue
of his employment with the Company and solely for the purpose of assisting in
and performing his duties for the Company, and acknowledges that all of the
Confidential Information and Materials was and shall be deemed a trade secret
for a period of eighteen months following the date hereof.

b.  Upon his resignation from employment with the Company, Executive shall
immediately return to the Company, and shall not use for any purpose whatsoever
or disclose or retain, any of the Confidential Information and
Materials.  Executive shall also not take with him any products or things
embodying any Confidential Information and Materials or any original or copies
thereof and shall delete or destroy from his personal computer any Company
databases and records maintained thereon. Additionally, Executive shall not
convey, transmit, communicate, transfer or sell to any person any of the
Confidential Information and Materials by copies or otherwise.

4

--------------------------------------------------------------------------------



c.  Executive does not believe such restriction to be an unreasonable restraint
on any future employment by Executive.  Executive understands and agrees that
the restrictions are necessary to provide the Company with protection for its
Confidential Information and Materials.

d.  Executive hereby acknowledges that all of the Confidential Information and
Materials are and shall continue to be the sole and exclusive proprietary
property of the Company.

e.  After his resignation from employment, the Executive shall not, without the
Company' prior written consent, disclose, directly or indirectly, to any person
outside the Company, any Confidential Information and Materials except as may be
required by law..

 f.  In the event of a breach or a threatened breach by Executive of this
paragraph 7, the Company, in addition to all other remedies available, may,
without notice to Executive, apply to any court of competent jurisdiction for
the entry of an injunction restraining Executive from breaching the provisions
of this paragraph 7.  The Parties agree that injunctive relief is a necessary
remedy, in that any disclosure, misuse, or failure to return the Confidential
Information and Materials will result in irreparable harm to the Company.  The
Executive agrees the Company does not need to post a bond to obtain an
injunction and waives the Employee's right to require such a bond.  Nothing
contained in this provision shall be construed as prohibiting the Company from
pursuing any legal remedies available to the Company for such breach of this
Agreement, including the recovery of damages from the Executive.

8.  EXECUTIVE’S ACKNOWLEDGEMENT.  Executive has carefully read all of the
covenants and restrictions herein and acknowledges that the Company has not
forced, threatened or by any means intimidated him to sign this
Agreement.  Executive acknowledges that he has been advised by the Company to
and has consulted an attorney of his choice in reviewing this Agreement prior to
signing.  Executive acknowledges and agrees that the covenants and restrictions
herein are necessary for the proper protection of the Company' business.

9.  EXECUTIVE’S RETURN OF PROPERTY.  On the effective date of this Agreement,
the Executive will return to the Company all its property in the Executive’s
possession and control, including all keys, vehicles, portable computers,
computer disks, documents, records, credit cards and calling cards.

10.  GENERAL PROVISIONS.

a.  Governing Law and Construction.  This Agreement will be governed by and
construed in accordance with the laws of the State of Texas without reference to
its conflict-of-laws principles.  This Agreement's final form resulted from
review and negotiations among the parties and their attorneys, and no part of
this Agreement should be construed against any party because of authorship.  No
provision of this Agreement shall be construed against either Party on the basis
of authorship.

b.  Forum for Dispute Resolution; Attorney’s Fees.  If any dispute arises among
the parties concerning the interpretation or performance of any portion of this
Agreement which the parties are unable to resolve themselves, and any party
brings an action against any other party seeking a declaratory order, specific
performance, damages or any other legal or equitable relief based on this
Agreement, the parties agree that the forum for any such action shall be an
appropriate federal or state court in Texas having jurisdiction, and further
agree that the prevailing party in any such action, as determined by the court,
shall be awarded its reasonable attorneys' fees and costs in addition to any
relief or judgment the court awards.

5

--------------------------------------------------------------------------------



c.  Entire Agreement; Amendment.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter contained
herein and supersedes any previous oral or written communications,
representations, understandings or agreements with respect thereto.  The terms
of this Agreement may be modified only in writing, signed by authorized
representatives of both parties.

d.  Severability.  If any provision of this Agreement is declared to be invalid,
the parties agree that such invalidity will not affect the validity of the
remaining provisions of this Agreement, and further agree, to the extent
possible, to substitute for the invalid provision a valid provision that
approximates the intent and economic effect of the invalid provision as closely
as possible.

e.  Headings.  The titles of the Sections and subsections of this Agreement are
for convenience of reference only and are not to be considered in construing
this Agreement.

 f.  Notices.  Whenever notice or demand under this Agreement is given to or
made upon either party by the other party, such notice or demand may be given in
writing, by depositing it in the United States mails, addressed to such party at
its address as set forth below (or at such other address for a party as shall be
specified by like notice), with postage thereon prepaid, and any notice or
demand so mailed shall be deemed to have been given three days following the
date it was mailed.



  To Company:   Uranium Resources, Inc.

405 State Highway Bypass 121,

Building A, Suite 110

Lewisville, TX 75067

Telephone: (972) 219-3330

Fax: (972) 219-3311

  To Executive:

P.O. Box 1078

Woodbury, CT 06798

g.  Counterparts.  This Agreement may be executed in counterparts, each of which
will be deemed an original, but all of which together will constitute the same
instrument. 

6

--------------------------------------------------------------------------------



h.  Expenses.  Each of the parties hereto will pay its own fees and expenses,
including its own counsel fees and accountants' fees, incurred in connection
with the transactions contemplated by this Agreement.

i.  Further Assurances.  The parties agree to perform all acts and execute all
supplementary instruments or documents which may be necessary or desirable to
carry out the intent and provisions of this Agreement.







[balance of this page intentionally left blank]

7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
effective as of the date and year set forth in the first paragraph of this
agreement.



URANIUM RESOURCES, INC:

 

EXECUTIVE:

 

By:

/s/ Leland O. Erdahl

/s/ David N. Clark

 

Leland O. Erdahl, Chairman Nominating

 

David N. Clark

 

Committee of the Board of Directors

8